Citation Nr: 0212519	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-06 814	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental condition due 
to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim of entitlement 
to service connection for the residuals of dental trauma.

The Board notes that in February 2001, the veteran filed 
claims of service connection for a knee condition, and for 
breast removal.  These issues have not been adjudicated by 
the RO.  The issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran has not submitted any evidence showing that he 
currently has a dental condition which is related to in-
service dental trauma or disease.


CONCLUSION OF LAW

A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.381, 17.161 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim of service connection for a dental condition due to 
dental trauma in service.  The appellant and his 
representative were provided with a copy of the appealed June 
2001 rating decision, a July 2001 statement of the case, and 
a May 2002 supplement statement of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  Additionally, correspondences from VA from 2001 
inform the veteran and his representative of the VCAA, the 
evidence needed to support the claim, and how VA would assist 
the veteran in obtaining evidence to support the claim.  
Moreover, the November 2001 Board remand served to inform the 
veteran of the laws which would govern his claim.  In April 
2002, the veteran indicated that he had no medical records to 
submit regarding his claim.  In addition, he had not 
responded to the RO's request to provide the names and 
address of all medical providers who have treated him for a 
dental condition.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Given 
the foregoing, the appellant has received the notice and 
assistance contemplated by law, and adjudication of the 
claims at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


II.  Service Connection for Residuals of Dental Trauma

The veteran and his representative contend, in substance, 
that the veteran suffers from a dental condition due to in-
service dental trauma.  Specifically, the veteran has stated 
that four of his upper teeth were knocked out while he was 
serving overseas in France in 1945.  The veteran's service 
medical records are presumed to have been destroyed in a 
fire.  However, the claims file does contain an SGO record 
which shows that the veteran received treatment in May 1944 
for a periapical abscess of a tooth.  No specific tooth 
number was given.  Although requested by the RO, the veteran 
has not submitted any postservice medical records concerning 
treatment for a dental condition.  The Board observes that 
there are no post-service dental records on file indicating 
he currently experiences any dental problems which might be 
subject to service connection.  

The only pertinent medical evidence on file consists of an 
April 2002 VA dental examination.  During this April 2002 VA 
dental examination, the veteran related that he chipped 4 
teeth in the upper front while playing football in service.  
The examiner noted that there were no records available which 
supported the veteran's assertion.  The examiner also noted 
that there were no dental records prior to service in the 
claims file.  The veteran reported that his teeth were not 
extracted, but restored in the military.  He stated that 
later a private dentist pulled the affected teeth out.  The 
VA dentist stated that the veteran currently wears full upper 
dentures.  The dentist reported that pannarex was taken and 
showed no residual of jaw fracture or traumatic injury; 
however, he again noted that the veteran was completely 
edentulous.  It was reported that the veteran had no loss of 
function or mastication and had normal excursion and range of 
motion.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38  C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The record does not demonstrate the existence of a current 
dental condition for which service connection might be 
granted.  The only information that we have is that the 
veteran currently wears full upper dentures.  The Board 
observes that the veteran asserts that he had dental trauma 
in service.  He claims that 4 of his upper front teeth were 
knocked out while playing football in service.  The record 
contains no evidence to support the veteran's assertion of 
dental trauma in service.  Thus, service connection for a 
dental condition due to sustaining a dental trauma in service 
may not be granted, and there is no related eligibility for 
treatment under Class II(a).

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  (See 38 C.F.R. § 4.150).  He also does not 
allege, and the evidence does not otherwise suggest, that he 
applied for dental treatment within a year of his release 
from active duty, so there could be no eligibility for one- 
time Class II treatment for any service-connected 
noncompensable dental condition.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c).  Other classes discussed under 38 
C.F.R. § 17.161 are also not for application in the instant 
case.

In sum, the Board observes that there is no medical evidence 
indicating his current dental condition (removal of all of 
his upper teeth) is related to service.  Moreover, there is 
no evidence that his current dental condition meets 
eligibility criteria for VA treatment, as none of the 
criteria outlined in 38 C.F.R. § 17.161 have been met.

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition due to trauma.  The 
benefit-of-the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for a dental condition due to trauma is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

